t c memo united_states tax_court ronald neil and makbule robinson petitioners v commissioner of internal revenue respondent docket no filed date ronald neil robinson and makbule robinson pro_se john r voeller for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy- related penalty pursuant to sec_6662 of dollar_figure the parties have settled the issues reflected in the notice_of_deficiency we address here an overpayment issue raised in an amended petition to wit whether petitioners are entitled to exclude from income a dollar_figure lump-sum payment received by ronald neil robinson petitioner from the united_states army unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure sometime before date petitioner was diagnosed with depression and began receiving medical treatment for that condition on date petitioner was released from active_duty in the united_states military due to his participation in a voluntary incentive program-ssb petitioner received dollar_figure in a lump-sum payment by letter dated date the department of veterans affairs notified petitioner that his claim for disability compensation_for neurosis had been approved petitioner’s claim for disability compensation payments was approved as follows monthly rate effective date dollar_figure the disability award was made subject_to the recoupment of dollar_figure that petitioner had received due to his separation_from_service with the military petitioners included dollar_figure in their gross_income on their form_1040 u s individual_income_tax_return for on an amended_return received by the austin service_center on date petitioners decreased their gross_income by dollar_figure stating their reason as follows in july taxpayers were informed that dollar_figure of gross wages originally reported in would be reclassified from severance_pay to disability pay gross wages which originally included this amount should be reduced by this non taxable disability_income petitioner argues that when the department of veterans affairs determined he was entitled to disability compensation the lump- sum distribution received from the voluntary incentive program was reclassified as disability pay and thus was not includable in gross_income pursuant to sec_104 the special separation benefits program u s c sec 1174a supp iv in which petitioner participated was enacted by publaw_102_190 title vi sec_661 105_stat_1394 its purpose was to give a reasonable fair choice to personnel who would otherwise have no option but to face selection for involuntary separation due to military strength reductions h conf rept pincite u s c c a n while u s c sec 1174a does not address the effect of department of veterans affairs disability payments on separation benefits u s c sec h supp iv the recoupment statute applies to the special separation benefits program u s c sec 1174a g supp iv the recoupment statute provides a member who has received separation pay under this section or severance_pay or readjustment pay under any other provision of law based on service in the armed_forces shall not be deprived by reason of his receipt of such separation pay severance_pay or readjustment pay of any disability compensation to which he is entitled under the laws administered by the department of veterans affairs but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay severance_pay and readjustment pay received notwithstanding the preceding sentence no deduction may be made from disability compensation_for the amount of any separation pay severance_pay or readjustment pay received because of an earlier discharge or release from a period of active_duty if the disability which is the basis for that disability compensation was incurred or aggravated during a later period of active_duty u s c h supp iv emphasis added under the recoupment statute separation pay is subject_to total recoupment when the recipient is subsequently awarded disability compensation by the department of veterans affairs although it may seem unfair to petitioner that taxable separation pay is recouped by withholding nontaxable disability compensation total recoupment without tax relief was clearly intended by congress prior to the enactment of u s c sec h separation pay recoupment was governed by u s c sec b as enacted by publaw_89_718 sec 80_stat_1115 repealed the prior statute required the veterans' administration now the department of veterans affairs to recoup percent of the separation pay when withholding disability compensation u s c sec b repealed recoupment of only percent of the separation pay was to account for the differing tax treatments of the separation and disability payments see 76_tc_687 quoting s rept 87th cong 1st sess u s c c a n in congress enacted the defense officer personnel management act publaw_96_513 94_stat_2835 which amended the separation pay recoupment statute replacing the 75-percent recoupment with total recoupment see publaw_96_513 title i sec_109 94_stat_2870 effective date codified pincite u s c sec h no alternative provision was established to relieve the imbalance of recouping taxable separation pay with nontaxable disability compensation indicating that congress’ intent was to eliminate the tax relief for recoupment petitioner’s being diagnosed with the disability during his military service does not change the analysis under u s c h petitioner originally received taxable separation benefits and no provision for reclassifying the separation pay is provided by any applicable statute therefore the character of the separation benefits remained taxable even after petitioner became eligible for disability compensation petitioners must include the dollar_figure separation payment in income on their federal_income_tax return petitioner has asserted that he knows of two fellow veterans who were initially awarded separation pay and were later awarded disability compensation who have filed amended returns reclassifying the payments as disability pay and have received refunds we do not have before us evidence from which we can determine whether or not petitioner’s case is distinguishable from the situations he describes payment of a refund claimed is neither an express or an implied approval by the internal_revenue_service of items reported on a return see 526_f2d_1 9th cir affg tcmemo_1974_243 in any event a taxpayer is not entitled to erroneous treatment even if another taxpayer or the same taxpayer in another year has received the benefit of an error as we stated in 71_tc_1120 it has long been the position of this court that our responsibility is to apply the law to the facts of the case before us and to determine the tax_liability of the parties before us how the commissioner may have treated other taxpayers has generally been considered irrelevant in making that determination see 65_tc_1014 28_tc_59 affd 258_f2d_248 8th cir to reflect the agreement of the parties decision will be entered under rule
